TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00466-CV


Frank Lopez, Appellant

v.

Karl G. Johnson, Jr.; D. Kevin Clarke; Joe Adam Lopez; Tina Dela Rosa and 
Paula J. Salinas, Appellee




FROM PROBATE COURT NO. 1 OF TRAVIS COUNTY
NO. 83,128, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Frank Lopez filed his notice of appeal on August 16, 2007.  On December
4, 2007, we informed Lopez that he must, on or before December 18, 2007, file a proper designation
of the record, make arrangements for payment of the record, and notify this Court that he had done
so.  See Tex. R. App. P. 34.5(b)(2).  On December 17, 2007, Lopez filed an amended motion to order
submission of the clerk's record, which we overruled.  On January 15, 2008, we informed Lopez a
second time that he must file a proper designation of the record, make arrangements for payment of
the record, and notify this Court that he had done so, imposing a deadline of January 28, 2008.  We
further informed Lopez that failure to do so would result in dismissal of his appeal for want of
prosecution.  See Tex. R. App. P. 37.3(b).  The deadline has passed, and we have received
confirmation from the county clerk's office that Lopez has not paid for the record.  Accordingly, we
dismiss this appeal for want of prosecution.


							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Dismissed for Want of Prosecution
Filed:   February 26, 2008